Title: From James Madison to Anthony Merry, 28 March 1805
From: Madison, James
To: Merry, Anthony


Sir,
Department of State March 28th. 1805
In Proportion to the Frequency of Outrages committed since the Commencement of the present War by British armed Vessels upon the Vessels of the United States, they have in few Instances only been presented to your Attention. The Representations which have been so repeatedly addressed to your Government with a View to a general Remedy, and the Use we have made of Agents, employed in some of the Scenes of most frequent Complaint, to claim Redress in a uniform Manner from the proper Authorities, have led to this Forbearance to resort to your particular Interposition. I am very sorry to be obliged to remark that our reasonable Expectations of a general Remedy from your Government have not yet been fulfilled; and that Cases are occurring of a Nature which will not permit me to spare you the Trouble which I now give you. One of these Cases is the very injuriou<s> Treatment of the Brig Cynthia received from the Commander of a British Public Ship as declared in the inclosed Statements of the Captain of the Cynthia; and another the Impressment, the Details of which are also inclosed, of Four Men from the Brig Betsy, which beyond all Doubt was a Briti<sh> one, under the singular Circumstance of a studie<d> Concealment of her Name, thereby to cut off from the unfortunate Persons, deprived of their Liberty, the Hope of regaining it by the Report to be made through the Means of the Master of their Ship on its Return to the United States. You will observe, Sir, in perusing the inclosed Documents, that both the Cases are marked alike by several Circumstances of Enormity. In each Case the impressed Men were Citizens of the United States and produced documentary Proof of the Fact; and in each the Number of Men taken bore so great a Proportion to the whole Crew as to induce the Master to request that his Vessel might be taken Possession of by the British Officers, her safety after such a Deprivation being imminently endangered.
The immediate Object of laying these Incidents before you, is that of obtaining a proper Interposition with the Superiors of the Officers complained of, such as I am persuaded you will readily employ, and such as may have the Effect, without a circuitous Application in London, to liberate the Men and restrain in Future the Perpetration of Acts so immediately leading to Consequences injurious to the friendly Intercourse between the Two Governments, which is so valuable to both. Permit me to add that the distinguishing Marks given by the American Master as applying both to the Frigate and her Commander in the Case of the Betsy may enable his Superior to identify him, towards which the Names of the impressed Men, and the Place of the Impressment may also be subservient. I have the Honor to be &c
(Signed) James Madison
